DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHRISTOPHER STEWART,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2320

                         [February 11, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 12-14684CF10A, 13-5083CF10A, 13-9521CF10A
and 13-2339CF10A.

  Christopher Stewart, White City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.